—In an action, inter alia, to recover damages for breach of contract, the defendant appeals from an order of the Supreme Court, Suffolk County (Klein, J.), dated June 13, 2000, which denied her motion to vacate a stipulation of settlement dated August 2, 1999, and the judgment entered thereon on December 8, 1999.
Ordered that the order is affirmed, with costs.
It is well settled that “ [stipulations of settlement are favored by the courts and not lightly cast aside * * * Only where there is cause sufficient to invalidate a contract, such as * * * mistake * * * will a party be relieved from the consequences of a stipulation made during litigation” (Hallock v State of New York, 64 NY2d 224, 230; see also, Denburg v Parker Chapin Flattau & Klimpl, 82 NY2d 375; Hillcrest Realty Co. v Gottlieb, 234 AD2d 270). The defendant’s allegations of mistake are insufficient to warrant setting aside the stipulation of settlement which she entered into during trial (see, React Serv. v Rindos, 243 AD2d 552; Hillcrest Realty Co. v Gottlieb, supra). Furthermore, the transcript of the settlement which was placed on the record belies the defendant’s allegations that it was procured through coercion or under duress. Accordingly, the Supreme Court properly denied the motion to vacate the stipulation of settlement and the judgment entered thereon (see, Lefkowitz v Lefkowitz, 276 AD2d 598; Cavalli v Cavalli, 226 *510AD2d 666). Santucci, J. P., Goldstein, Luciano and Adams, JJ., concur.